internal_revenue_service number release date index number ------------------------------ ----------------------------- ------------------------------------ ------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-154224-03 date date --- ------- ----------------------------- taxpayer s w z the facts submitted and the representations made are as follows taxpayer is we received your letter requesting permission for taxpayer to revoke its election legend dear ---- under sec_41 of the internal_revenue_code this letter responds to that request an accrual_method taxpayer using a calendar_year for tax purposes taxpayer relied on s to prepare and file its tax_return for the w taxable_year taxpayer intended that s would calculate taxpayer’s research_credit using the method that would be most beneficial to taxpayer s intended to use the regular_method of sec_41 to calculate taxpayer’s research_credit because that method would result in the maximum allowable credit in reviewing a draft of taxpayer’s tax_return for the w taxable_year a manager at s discovered that the research_credit mistakenly was calculated using the alternative_incremental_research_credit airc rules of sec_41 upon discovering this error the manager ordered that taxpayer’s tax_return be corrected to compute taxpayer’s research_credit using the regular_method and that the tax_return be reprocessed however due to a clerical_error the correction was not made and the tax_return was filed using the airc rules the mistake was discovered during the preparation of taxpayer’s return for the z taxable_year taxpayer submitted a request to compute its allowable research_credit under the regular before the due_date of its return including extensions for the z taxable_year for taxable years beginning after date taxpayers may elect to after reviewing the facts and relevant documents and considering the clerical plr-154224-03 method set forth in sec_41 for the w taxable_year because taxpayer had not intended to use the airc method in sec_41 for the w taxable_year determine their research_credit under the airc rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary errors that occurred conclude that taxpayer may compute its credit_for_increasing_research_activities for the w taxable_year and all succeeding taxable years using the general_rule of sec_41 provided that taxpayer does not make a new election to determine its credit_for_increasing_research_activities under the airc rules of sec_41 this ruling is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely s heather c maloy associate chief_counsel passthroughs and special industries
